EXHIBIT 10.2




SECURED PROMISSORY NOTE
(Variable Rate)
THIS SECURED PROMISSORY NOTE (this “Note”) is executed by Borrower and made
payable to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (together with
its successors and assigns, “Lender”), to evidence a loan (the “Loan”) in the
Principal Amount (as defined below) made by Lender to Borrower pursuant to the
terms of that certain Loan Agreement of even date herewith (the “Loan
Agreement”), by and between Borrower and Lender. This Note and the Secured
Obligations (as defined below) are secured by, among other things, those certain
Mortgages (as defined in the Loan Agreement), encumbering Borrower’s interests
in and to certain real properties as described in the Mortgages and the Loan
Agreement, together with all improvements thereon and all personal property
located thereon and owned by Borrower as described in the Mortgages
(collectively, the “Property” and each individual property, a “Property”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings accorded to such terms in the table set forth below and/or
in the Loan Agreement. Further, any and all references hereinafter and in the
Loan Documents to the “Note” shall be deemed to also include the Secured
Obligations.
Date of Note:
February 11, 2016
Borrower:
New Private Restaurant Properties, LLC, a Delaware limited liability company
Obligor No.:
7829920036
Loan Type:
Mortgage Loan
Principal Amount:
$300,000,000.00
Payment Date:
As defined in Section 2 of this Note
Interest Rate:
As defined in Section 2 of this Note
Default Rate:
Interest Rate plus 200 basis points
Late Payment Charge:
See Section 5 of this Note
Late Payment Charge Grace Period:
5 days, including the Payment Date
Monthly Payment:
As defined in Section 2 of this Note
Maturity Date:
As defined in Section 2 of this Note
Secured Obligations:
Principal Amount of this Note, together with any and all interest accrued
thereunder, any and all interest, fees, charges, premiums any other monies owing
to Lender pursuant to this Note, the Loan Agreement and the other Loan Documents
and any and all other obligations included within the meaning of the term
“Obligations” as set forth in the Loan Agreement.
 
 

1.    Payments.
(a)    Monthly Interest Payments. Borrower hereby promises to pay to Lender the
Monthly Payment on each Payment Date through the Maturity Date unless earlier
paid in a prepayment in accordance with Section 6 or an acceleration in
accordance with Section 7.


Secured Promissory Note (Variable Rate) 
Wells Fargo/New Private Restaurant Properties, LLC 
Obligor No.: 7829920036 



CHAR1\1443109v7
1
 

--------------------------------------------------------------------------------




(b)    Principal Payments. Borrower hereby promises to pay to Lender the then
outstanding balance of the Principal Amount in accordance with the terms and
conditions of Section 2.4 of the Loan Agreement and the relevant provisions of
the Cash Management Agreement.
(c)    Maturity. The entire unpaid principal balance of this Note, plus accrued
but unpaid interest and all other amounts due and owing hereunder or under the
Loan Agreement and the other Loan Documents shall be due and payable in full on
the Maturity Date.
2.    Definitions; Interest; Acknowledgement.
(a)    Definitions. For the purposes of this Note, the following terms shall
have the following meanings:
“30/360 Basis” shall mean on the basis of a 360-day year consisting of 12 months
of 30 days each.
“Actual/360 Basis” shall mean on the basis of a 360-day year and charged on the
basis of actual days elapsed for any whole or partial month in which interest is
being calculated.
“Adjusted LIBOR Rate” shall mean the rate of interest equal to the LIBOR Rate,
divided by one (1.00) minus the Reserve Percentage:
Adjusted LIBOR Rate
=
LIBOR Rate
 
 
(1-Reserve Percentage)



Notwithstanding the foregoing, if the Adjusted LIBOR Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Note.
“Applicable Margin” shall mean 250 basis points, subject to adjustment in
accordance with Section 3 hereof.
“Business Day” means any day other than a Saturday, Sunday, legal holiday or
other day on which commercial banks in New York are authorized or required by
law to close. Unless specifically referenced in this Note as a Business Day, all
references to “days” shall be calendar days.
“Federal Funds Rate” is, for any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Lender from three (3) Federal Funds brokers of recognized standing
selected by Lender. Notwithstanding the foregoing, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Note.


Secured Promissory Note (Variable Rate) 
Wells Fargo/New Private Restaurant Properties, LLC 
Obligor No.: 7829920036 



CHAR1\1443109v7
2
 

--------------------------------------------------------------------------------




“Interest Period” shall mean either (i) for the first payment, the period
commencing on the Closing Date and ending on March 11, 2016, provided, however,
if such calendar day is not a Business Day, then such Interest Period shall end
on the next succeeding Business Day after March 11, 2016, or (ii) for all other
payments, the period commencing on the eleventh (11th) calendar day of the
applicable calendar month, provided, however, if such calendar day is not a
Business Day, then such Interest Period shall commence on the next succeeding
Business Day after such eleventh (11th) calendar day, and ending on the eleventh
(11th) calendar day of the next succeeding calendar month, provided, however, if
such calendar day is not a Business Day, then such Interest Period shall end on
the next succeeding Business Day after such eleventh (11th) calendar day;
provided, further, that no Interest Period shall extend beyond the Maturity
Date. For each Interest Period, no interest shall accrue on the last day of such
Interest Period.
“Interest Rate” means, for each Interest Period, a variable interest rate per
annum equal to the sum of (i) the Applicable Margin and (ii) the Adjusted LIBOR
Rate; provided, however, if for any reason the Adjusted LIBOR Rate is
unavailable, then the “Interest Rate” shall mean, for each Interest Period, a
variable interest rate per annum equal to the Replacement Rate.
“Initial Maturity Date” means February 11, 2018.
“LIBOR Rate” means, for any Interest Period, the rate of interest, rounded
upward to the nearest whole multiple of one-hundredth of one percent (0.01%),
quoted by Lender as the London Inter-Bank Offered Rate, as determined for each
Adjustment Date (as defined below) at approximately 11:00 a.m. London time two
(2) London Banking Days prior to the Adjustment Date, for deposits in U.S.
Dollars with a term of seven days. The rate of interest will be adjusted on
Monday of every week (the "Adjustment Date") and remain fixed until the next
Adjustment Date. If the Adjustment Date in any particular month would otherwise
fall on a day that is not a banking day then, at the Lender’s option, the
Adjustment Date for that particular month will be the first banking day
immediately following thereafter.
“Maturity Date” shall mean the Initial Maturity Date, or if the Loan is extended
in accordance with Section 2.5 of the Loan Agreement, the Extension Maturity
Date, as the context may require.
“Monthly Payment” shall mean interest only, to be reset on the first day of each
Interest Period based upon changes in the Interest Rate. The Monthly Payment
shall be calculated by multiplying (a) the actual number of days elapsed in the
Interest Period at the time in which the calculation is being made by (b) a
daily rate equal to the Interest Rate divided by three hundred sixty (360) by
(c) the then outstanding balance of the Principal Amount.
“Payment Date” shall mean the eleventh (11th) day of each calendar month,
commencing on March 11, 2016; provided however, if such calendar day is not a
Business Day, then such Payment Date shall be the next succeeding Business Day.
“Replacement Rate” is, for any day, a variable interest rate per annum equal to
the sum of (i) the Applicable Margin, (ii) the Federal Funds Rate, and (iii) one
percent (1%).


Secured Promissory Note (Variable Rate) 
Wells Fargo/New Private Restaurant Properties, LLC 
Obligor No.: 7829920036 



CHAR1\1443109v7
3
 

--------------------------------------------------------------------------------




“Reserve Percentage” shall mean, for any Interest Period, the aggregate of the
maximum reserve percentages (including all basic, marginal, special, emergency
and supplemental reserves), expressed as a decimal, established by the Board of
Governors of the Federal Reserve System and any other banking authority,
domestic or foreign, to which any Lender is subject with respect to
“Eurocurrency Liabilities” (as defined in regulations issued from time to time
by such Board of Governors). The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any such reserve
percentage.
(b)    Interest. Interest will accrue and be charged on the outstanding
principal balance of this Note, from time to time, at the Interest Rate, and
upon and during the continuation of a Default, at the Default Rate. The Interest
Rate shall be reset on each Payment Date until the Maturity Date. All
calculations of interest shall be computed on an Actual/360 Basis and the total
amount of each Monthly Payment shall be determined using an Actual/360 Basis. In
no event shall Borrower’s interest payment obligations or the amounts of
interest payable, contracted for, charged or received under or in connection
with this Note exceed the limitations set forth in Section 9 below.
(c)    Acknowledgement. Borrower acknowledges that interest calculated on an
Actual/360 Basis exceeds interest calculated on a 30/360 Basis and, therefore:
(a) a greater portion of each Monthly Payment will be applied to interest using
the Actual/360 Basis than would be the case if interest accrued on a 30/360
Basis; and (b) the unpaid principal balance of this Note on the Maturity Date
will be greater using the Actual/360 Basis than would be the case if interest
accrued on a 30/360 Basis.
3.    Increased Costs. If any Change in Law (as defined below) shall (i) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or advances, loans or other credit extended or participated in
by Lender (except any reserve requirement reflected in the LIBOR Rate); (ii)
subject Lender to any taxes on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (other than income taxes or other taxes in the
nature of income taxes); or (iii) impose on Lender or the London interbank
market any other condition, cost or expense (other than taxes) affecting this
Note or Loans; and the result of any of the foregoing shall be to increase the
cost to Lender, of making or maintaining any Loan (or of maintaining its
obligation to make any Loan), or to reduce the amount of any sum received or
receivable by Lender (whether of principal, interest or any other amount) then,
upon written request of Lender, Borrower shall promptly pay to Lender such
additional amount or amounts as will compensate Lender for such additional costs
incurred or reduction suffered, provided that Lender is generally seeking, or
intending generally to seek, comparable compensation from substantially situated
borrowers under similar credit facilities in similar circumstances.  If Lender
determines that any Change in Law affecting Lender regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on Lender’s capital as a consequence of this Note or the Loans to a level
below that which Lender could have achieved but for such Change in Law (taking
into consideration Lender’s policies with respect to capital adequacy), then
from time to time upon written request of Lender the Borrower shall promptly pay
to Lender such additional amount or amounts as will compensate Lender for any
such reduction suffered, provided that Lender is generally seeking, or intending
generally to seek, comparable compensation from substantially situated borrowers
under similar credit facilities in similar circumstances.
For the purposes herein, “Change in Law” shall mean the occurrence, after the
date of this Note, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application


Secured Promissory Note (Variable Rate) 
Wells Fargo/New Private Restaurant Properties, LLC 
Obligor No.: 7829920036 



CHAR1\1443109v7
4
 

--------------------------------------------------------------------------------




thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
4.    Form, Place and Timing of Payments. Borrower agrees to make all payments
under this Note to Lender in lawful money of the United States of America and in
immediately available funds in accordance with the terms and provisions of the
Cash Management Agreement and/or at such place or places in the continental
United States and by such method or methods (wire transfer or bank account
debit) as Lender may request. Whenever a payment to be made under this Note
becomes due and payable on a non-Business Day, such payment shall be made on the
next succeeding Business Day.
5.    Late Payment Charge. If Lender has not received any payment (other than
the payment of the outstanding principal balance on the Maturity Date) within
five (5) days following the date on which such payment is due (whether by
acceleration or otherwise), in addition to any other amounts payable hereunder,
Borrower shall pay to Lender promptly on demand, a late payment charge (“Late
Payment Charge”) in an amount equal to the product of (x) the difference between
(1) the amount due on any such due date and (2) the amount actually received on
such due date multiplied by (y) 4%. The timely payment to Depository of any
amounts due under this Note or the other Loan Documents, including the Cash
Management Agreement, shall be deemed timely payment to Lender.
6.    Prepayment. During the Initial Term or any Extension Term, Borrower may
prepay the Note, in whole or in part, at any time, for any reason, including (a)
to effect a cure of a Blocked Condition under the Loan Agreement, (b) in
connection with a casualty or condemnation pursuant to Section 2.9(c) of the
Loan Agreement, or (c) in connection with a Property Sale pursuant to Section
2.8 of the Loan Agreement.
7.    Acceleration; Expenses. If an Optional Default occurs and for so long as
such Optional Default is continuing, Lender may declare this Note to be
immediately due and payable and Lender may pursue its remedies against Borrower
and the personal and real property of Borrower that secure Borrower’s Secured
Obligations. If an Automatic Default occurs, this Note shall be immediately due
and payable without presentment, demand, protest or notice of any kind and
Lender may pursue its remedies against Borrower and the personal and real
property of Borrower that secure Borrower’s Secured Obligations. If this Note
becomes due and payable on any date prior to the Maturity Date (such date an
“Acceleration Date”), Borrower hereby agrees to pay to Lender on the
Acceleration Date, including, without limitation, accrued and unpaid interest
which would be due and payable on the Payment Date immediately following the
Acceleration Date if the Note were prepaid in full on such Payment Date,
together with all accrued and unpaid Late Payment Charges. Borrower agrees that
upon the occurrence and continuance of a Default, Borrower will pay all
reasonable costs and expenses of collection and enforcement of the remedies
provided hereunder and the other Loan Documents (including, without limitation,
statutory costs, attorneys’ fees and disbursements, whether or not a suit and/or
foreclosure is commenced, and the cost of title evidence), which amounts (and
all other amounts which are due and payable by Borrower) shall be added to the
outstanding balance of the Principal Amount of this Note and will bear interest
at the Default Rate.


Secured Promissory Note (Variable Rate) 
Wells Fargo/New Private Restaurant Properties, LLC 
Obligor No.: 7829920036 



CHAR1\1443109v7
5
 

--------------------------------------------------------------------------------




8.    WAIVERS AND SPECIAL AGREEMENTS.
(a)    BORROWER HEREBY MAKES AND ACKNOWLEDGES THAT IT MAKES ALL OF THE WAIVERS
AND SPECIAL AGREEMENTS (“WAIVERS”) SET FORTH IN THIS NOTE KNOWINGLY,
INTENTIONALLY, VOLUNTARILY, WITHOUT DURESS, AND ONLY AFTER EXTENSIVE
CONSIDERATION OF THE RAMIFICATIONS OF SUCH WAIVERS WITH ITS ATTORNEY; BORROWER
FURTHER ACKNOWLEDGES THAT BORROWER UNDERSTANDS THE RIGHTS BEING WAIVED AND THAT
THE WAIVERS ARE A MATERIAL INDUCEMENT TO LENDER TO MAKE THE LOAN TO BORROWER;
THAT THE TERMS OF THE LOAN ARE FAVORABLE TO BORROWER AND THAT LENDER WOULD NOT
HAVE MADE THE LOAN ON SUCH TERMS WITHOUT SUCH WAIVERS.
(b)    Borrower and any and all obligors, sureties, guarantors and endorsers of
this Note (other than Lender) and all other parties now or hereafter liable
hereon jointly and severally (“Obligors”), subject in each case to the terms of
the Loan Documents, (i) acknowledge that the transaction of which this Note is a
part of a commercial transaction, (ii) with respect to this Note waive any and
all (from time to time) (1) rights to notice and hearing under any state or
federal law with respect to any prejudgment remedy which Lender may desire to
use, from time to time, and (2) except to the extent expressly provided herein
or in the other Loan Documents, grace, diligence, demand, presentment for
payment, protest, notice of any kind (including notice to sureties, disclosure
of facts which materially increase risks, notice of protest, acceptance,
liability, suit, demand, action, dishonor, payment or nonpayment, protest,
intention to accelerate or acceleration, extension or renewal), surety defenses
of any kind (including defenses relating to impairment of recourse, release or
modification of underlying obligation, extension of time, impairment of
collateral, nondisclosure), rights of appraisal of any security or collateral
for any obligation or guaranteed obligation and diligence in collecting and
bringing suit against any party; (iii) agree (1) to all extensions of any
obligation or guaranteed obligations (including rescheduling and recalculation
of amortization), in whole or in part, from time to time, or any partial
payments, with or without notice, before or after maturity, (2) to any one or
more substitutions, exchanges or releases of any or all security, now or
hereafter given for any obligation, (3) to any and all releases, from time to
time, of any and all parties primarily, secondarily or otherwise liable for any
obligation or guaranteed obligation, (4) that it is not (and at no time will be)
necessary for Lender, or any other holder, transferee, obligee or beneficiary of
any note or obligation or guaranteed obligation (or any interest therein)
(“Obligee”), in order to enforce such note or obligation, to first institute or
exhaust such Person’s remedies against Borrower or other Person or against any
collateral or other security for such note or obligation, and (5) that any delay
in exercising, failure to exercise, or non-exercise (or partial exercise), from
time to time, by Lender or any Obligee of any obligation or guaranteed
obligation of any rights or remedies (or to insist upon strict performance) in
any one or more instances shall not constitute a waiver thereof (or preclude
full exercise or insistence upon strict performance thereof) in that or any
other instance, and any single exercise of any such Person’s right or remedies
in any one or more instances shall not preclude full exercise in any other
instance; and (iv) subordinates to payment of all Secured Obligations and agrees
not to assert while any Secured Obligations remain outstanding any right of set
off and any claim (as defined in 11 U.S.C. Section 101), including, without
limitation, any claim of subrogation, reimbursement, exoneration, contribution
or indemnification that Borrower or any other Obligor may now or hereafter have
against Borrower or any other Obligor or any security held by or available to
Lender.
(c)    WAIVER OF TRIAL BY JURY, APPRAISAL RIGHT, CLAIM AND DEFENSES.
(1)    BORROWER AND EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE,
AND LENDER BY ITS ACCEPTANCE OF THE NOTE


Secured Promissory Note (Variable Rate) 
Wells Fargo/New Private Restaurant Properties, LLC 
Obligor No.: 7829920036 



CHAR1\1443109v7
6
 

--------------------------------------------------------------------------------




IRREVOCABLY AND UNCONDITIONALLY WAIVES, ANY AND ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, SUIT OR COUNTERCLAIM ARISING IN CONNECTION WITH, OUT OF OR OTHERWISE
RELATING TO THE NOTE.
(2)    BORROWER AND EACH OBLIGOR HEREBY IRREVOCABLY WAIVE AND AGREE NOT TO
ASSERT ANY RIGHT OF SETOFF AND ANY CLAIM (AS DEFINED IN 11 U.S.C. SECTION 101),
OTHER THAN ANY MANDATORY COUNTERCLAIMS, THAT BORROWER OR ANY OBLIGOR MAY NOW OR
HEREAFTER MAY HAVE AGAINST LENDER, AND ITS AFFILIATES, MEMBERS, STOCKHOLDERS,
DEBT HOLDERS, MANAGERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
REPRESENTATIVES. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
BORROWER DOES NOT WAIVE ANY RIGHT TO CHALLENGE THE CALCULATION OF ANY AMOUNT
CLAIMED TO BE DUE PURSUANT TO THIS NOTE.
(3)    BORROWER AND EACH OBLIGOR HEREBY SPECIFICALLY AGREE THAT SUCH PERSON
SHALL NOT BE RELEASED FROM LIABILITY UNDER THIS NOTE BY ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY ANY OTHER PERSON, INCLUDING WITHOUT LIMITATION, A
NON-JUDICIAL SALE OF COLLATERAL UNDER ANY LOAN AGREEMENT, MORTGAGE, DEED OF
TRUST OR DEED TO SECURE DEBT THAT WOULD AFFORD BORROWER OR OBLIGOR A DEFENSE
BASED UPON THE LAWS (INCLUDING THE ANTI DEFICIENCY LAWS) OF ANY STATE.
(4)    BORROWER AND EACH OBLIGOR REPRESENT AND WARRANT THAT THIS NOTE, AND THE
OTHER LOAN DOCUMENTS ARE IN FULL FORCE AND EFFECT AND ARE NOT SUBJECT TO ANY
VALID RIGHT OF RESCISSION, SETOFF, ABATEMENT, DIMINUTION, COUNTERCLAIM OR
DEFENSE AS AGAINST LENDER, INCLUDING THE DEFENSE OF USURY, THAT THE OPERATION OF
ANY OF THE TERMS OF THE LOAN, OR THE EXERCISE OF ANY RIGHT THEREUNDER, WILL NOT
RENDER THE LOAN UNENFORCEABLE, IN WHOLE OR IN PART, OR SUBJECT TO ANY RIGHT OF
RESCISSION, SETOFF, ABATEMENT, DIMINUTION, COUNTERCLAIM OR DEFENSE, INCLUDING
THE DEFENSE OF USURY, AND THAT LENDER HAS NOT TAKEN ANY ACTION WHICH WOULD GIVE
RISE TO THE ASSERTION OF ANY OF THE FOREGOING AND NO SUCH RIGHT OF RESCISSION,
SETOFF, ABATEMENT, DIMINUTION, COUNTERCLAIM OR DEFENSE, INCLUDING THE DEFENSE OF
USURY, HAS BEEN ASSERTED WITH RESPECT THERETO.
(5)    THE PROVISIONS OF THIS SECTION 8 ARE FOR THE BENEFIT OF LENDER, AND ITS
RESPECTIVE AFFILIATES, MEMBERS, STOCKHOLDERS, DEBT HOLDERS, MANAGERS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES AND MAY BE SPECIFICALLY AND
SEPARATELY ENFORCED BY EACH SUCH PERSON, AND SHALL SURVIVE INDEFINITELY.
9.    LIMITATION OF INTEREST. NOTWITHSTANDING ANY OTHER PROVISION HEREOF, IN NO
EVENT SHALL THE AMOUNT OR RATE OF INTEREST (INCLUDING TO THE EXTENT APPLICABLE
ANY DEFAULT RATE INTEREST OR LATE PAYMENT CHARGE) PAYABLE, CONTRACTED FOR,
CHARGED OR RECEIVED UNDER OR IN CONNECTION WITH THIS NOTE, FROM TIME TO TIME OR
FOR WHATEVER REASON, EXCEED THE MAXIMUM RATE OR AMOUNT, IF ANY, SPECIFIED BY
APPLICABLE LAW. If from any circumstance whatsoever, fulfillment of any
provision hereof or of such other Loan Documents or other documents or
obligations at the time performance of such provision shall be due, shall
involve transcending the limit of


Secured Promissory Note (Variable Rate) 
Wells Fargo/New Private Restaurant Properties, LLC 
Obligor No.: 7829920036 



CHAR1\1443109v7
7
 

--------------------------------------------------------------------------------




validity proscribed by applicable Laws, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity, and if from any such
circumstance Lender shall ever receive an amount deemed interest by applicable
Law which shall exceed the highest lawful rate, such amount which would be
excessive interest shall be applied to the reduction of the outstanding balance
of the Principal Amount owing hereunder or on account of any other principal
indebtedness of the Borrower to Lender, and not to payment of interest, or if
such excessive interest exceeds the unpaid balance of Principal Amount and such
other indebtedness, or if Lender is prohibited by applicable Law from applying
such excessive interest to the reduction of the outstanding balance of the
Principal Amount, without any prepayment or yield maintenance, or on account of
any other indebtedness, the excess shall be refunded to Borrower. All sums paid
or agreed to be paid by the Borrower for the use, forbearance or detention of
the indebtedness of the Borrower to Lender shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated and spread throughout the full
term of such indebtedness until payment in full so that the actual rate of
interest on account of such indebtedness is uniform throughout the term hereof.
The terms and provisions of this Section 9 shall control and supersede every
other provision of all agreements between the Borrower and Lender and all
obligations of Borrower to Lender.
10.    Application; Calculations of Amounts Due. Timely payments of Monthly
Payment shall be applied first to previously accrued, due and unpaid interest,
then to the interest payments then due under this Note. Payments other than
timely payments of Monthly Payment shall be applied in accordance with the Loan
Agreement or otherwise as determined by Lender in its sole discretion. All
calculations and applications of amounts due on any date, whether by
acceleration or otherwise, will be made by Lender and Borrower agrees that all
such calculations and applications will be conclusive and binding absent
manifest error.
11.    Miscellaneous.
(a)    Assignability; Modifications; Enforceability. THIS NOTE MAY NOT BE
TRANSFERRED OR ASSIGNED BY LENDER TO ANY PERSON EXCEPT IN COMPLIANCE WITH THE
TERMS OF THE LOAN AGREEMENT. This Note and the rights and obligations under this
Note are not assignable or delegable, directly or indirectly, in whole or in
part, by Borrower, except as provided in and then only in accordance with the
Loan Agreement. This Note shall be binding upon Borrower, its successors and,
without limiting the preceding two sentences, assigns. This Note may not be
modified, amended, waived, extended, changed, discharged, terminated or
canceled, in whole or in part, orally or by any act or failure to act on the
part of Borrower or Lender, but only by an agreement in writing signed by Lender
and Borrower. For all payments to be made and obligations to be performed under
this Note, Borrower agrees to perform strictly in accordance with the terms of
this Note and time is of the essence. Whenever possible, this Note and each
provision hereof, shall be interpreted in such manner as to be effective, valid
and enforceable under applicable Law. If and to the extent that any such
provision shall be held invalid and unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provisions hereof, and any determination that the application of any
provision hereof to any Person or under any circumstance is illegal and
unenforceable shall not affect the legality, validity and enforceability of such
provision as it may be applied to any other Person or in any other circumstance.
All rights and remedies provided in this Note, the Loan Agreement, any Loan
Document or any Law shall be available to Lender and shall be cumulative.
(b)    Governing Law.
(1)    BORROWER REPRESENTS, WARRANTS, AND ACKNOWLEDGES TO LENDER THAT THIS NOTE
AND THE OTHER LOAN DOCUMENTS BEAR A REASONABLE


Secured Promissory Note (Variable Rate) 
Wells Fargo/New Private Restaurant Properties, LLC 
Obligor No.: 7829920036 



CHAR1\1443109v7
8
 

--------------------------------------------------------------------------------




RELATIONSHIP TO THE STATE OF NEW YORK. THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND
THE APPLICABLE LAWS OF THE UNITED STATES.
(2)    BORROWER HEREBY CONSENTS, UNCONDITIONALLY AND IRREVOCABLY, TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS OF THE STATE OF NEW YORK
WITH RESPECT TO ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING
UNDER THIS NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY OTHER THAN PURSUIT OF A JUDGMENT ON THE NOTE WHERE SUIT IS
ALSO BROUGHT IN THE STATE WHERE ANY PROPERTY IS LOCATED TO TAKE JURISDICTION OF
SUCH PROPERTY. NOTHING IN THIS NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION AND BORROWER FURTHER CONSENTS AND
SUBMITS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE JURISDICTION OF THE
STATE AND FEDERAL COURTS OF THE STATE WHERE EACH PROPERTY IS LOCATED IN RESPECT
OF ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING WITH RESPECT
TO SUCH PROPERTY INCLUDING BUT NOT LIMITED TO FORECLOSURES. BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS, GENERALLY, UNCONDITIONALLY AND
IRREVOCABLY, AT THE ADDRESSES SET FORTH HEREIN IN CONNECTION WITH ANY OF THE
AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO SUCH
PROCEEDINGS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW HAVE OR HAVE IN THE FUTURE TO
THE LAYING OF VENUE IN RESPECT OF ANY OF THE AFORESAID PROCEEDINGS BROUGHT IN
THE COURTS REFERRED TO ABOVE AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE
PROCESS IN ANY MANNER PERMITTED BY LAW OR TO COMMENCE PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWER IN ANY JURISDICTION. To the extent that the Borrower
has or may hereafter acquire any immunity from the jurisdiction of any court or
from any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to the Borrower or the Borrower’s property, the Borrower hereby irrevocably
waives such immunity in respect of its obligations under this Note.
12.    Entire Agreement. THIS NOTE AND OTHER LOAN DOCUMENTS EMBODY THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO.
[Signature page follows]




Secured Promissory Note (Variable Rate) 
Wells Fargo/New Private Restaurant Properties, LLC 
Obligor No.: 7829920036 



CHAR1\1443109v7
9
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
on the first date set forth above.
 
BORROWER:
 
 
 
NEW PRIVATE RESTAURANT PROPERTIES, LLC,
a Delaware limited liability company
 
 
 
 
By:
/s/ Michael A’Hearn
 
Name:
Michael A’Hearn
 
Title:
Vice President and Treasurer
Borrower’s Address:
New Private Restaurant Properties, LLC 
2202 N. West Shore Boulevard, Suite 500
Tampa, Florida 33607
Attn: Mike A’Hearn
Telephone: (813) 282-1225 

 
 
With a copy to:
Buchanan Ingersoll & Rooney PC 
401 E. Jackson Street, Suite 2400 
Tampa, Florida 33602-5236
Attn: Jeffrey C. Shannon
Telephone: (813) 222-1122
Facsimile: (813) 222 8189
 
 











Secured Promissory Note (Variable Rate)
Wells Fargo/New Private Restaurant Properties, LLC
Obligor No.: 7829920036


